Title: To Thomas Jefferson from Joseph Yznardi, Sr., 8 August 1807
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas


                        
                            Respected Sir.
                            
                            Cadiz 8th. August 1807
                        
                        Being still deprived of Your Excellency’s gracious favors, or having merited an answer from the Secretary of
                            State approving or dis’approving my Conduct I have been waiting a long time for the arrival of Mr. Hackley hoping that he
                            would be bearer of such Satisfactions, but alltho’ the first is verified, to my grief I am disappointed in the latter; the
                            particulars that I took the liberty to mention in my last Letter, was in consequence of consulting the Interest of that
                            Government, and as I am still imbibed with the same desires, I have taken upon myself to advise said Mr. Hackley, if he
                            wishes to accept of my power to act as Pro Consul at Algexiras (where he is arrived) remaining there untill further
                            instructions from Your Excelly—as since I advised the separation of San Lucar from this Province, they have laid on
                            Vessels entering that River such a heavy Duty; that all foreign Vessels Shuns the same; and as said Hackley brings a numerous family he never could be supported at Sn. Lucar.—I hope
                            Sir that this manner of acting is an evidence of my honorable and desinterested proceedings; as I never wished nor do wish
                            but what is in benefit to the Government and Individuals I repreasent; thinking that at Algexiras an active & intelligent
                            man is wanted very much.
                        I have the pleasure to inform Your Excelly. that Peace was sign’d on the 8th. ultimo at Tilsit, between the Emperors of France & Russia, and according to reports was also
                            concluded with Prussia on the 9th. alltho the news is not yet received officialy; nothing can be yet determined what
                            change may take place in England. With Sentiments of high consideration & respect, 
                  I am Your Excellencys Most
                            devoted & most obedt. Servant
                        
                            Josef Yznardy
                            
                        
                    